1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 31,529

10 THADDEUS CARTER,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
13 Thomas J. Hynes, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Jacqueline L. Cooper, Acting Chief Public Defender
18 Kathleen T. Badridge, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant


21                                 MEMORANDUM OPINION

22 FRY, Judge.

23          Defendant appeals the denial of his motion to suppress evidence. In our notice,

24 we proposed to affirm. Defendant has timely responded. We have considered his

25 arguments and, finding them unpersuasive, affirm.
 1        In our notice, we proposed to conclude that because police had a felony arrest

 2 warrant for Defendant, they could go into his girlfriend’s house to arrest him. See

 3 State v. Krout, 100 N.M. 661, 662-63, 674 P.2d 1121, 1122-23 (1984) (holding that

 4 an arrest warrant supported by probable cause provides a proper basis for police to

 5 enter a dwelling where the defendant resides when there is reason to believe that the

 6 defendant is within). Defendant recognizes this authority, but continues to argue that

 7 this only applies to the Defendant’s home and not a third party’s home. As we pointed

 8 out in our notice, the cases relied on by Defendant to support this argument are

 9 unpersuasive. [CN 3] Defendant does not point us to any other authorities. Thus, we

10 rely on Krout to support the officers’ authority to enter the residence to arrest

11 Defendant. He was not only known to be at the residence, but he was seen there

12 through an open door.

13        For the reasons stated herein and in the calendar notice, we affirm.

14        IT IS SO ORDERED.




15
16                                         CYNTHIA A. FRY, Judge




                                             2
1 WE CONCUR:



2
3 LINDA M. VANZI, Judge



4
5 TIMOTHY L. GARCIA, Judge




                             3